 In the Matter ofFLYNN AND E_IIRICFICOMPANY orBALTIMORE CITYandUNITED CONSTRUCTIONWORKERS, AFFILIATED WITH UNITEDMINE WORKERS OF AMERICACase No. S-R-2062.-Decided January 4, 1946Messrs. F. Fulton BrambleandJames F. Turner,of Baltimore, Md.,for the Company.Messrs.Robei,t Fryeand F.TV.Matthews,of Baltimore, Md., forthe Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petitionduly filed by UnitedConstruction Work-ers, affiliatedwith UnitedMine Workers of America,herein calledtheUnion,alleging that a questionaffectingcommerce had arisenconcerning the representation of employees of Flynn and Emrich Com-pany of Baltimore City, Baltimore,Maryland,herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Sidney J. Barban, Trial Examiner.The hearing was held at Baltimore,Maryland,on September 28, 1945.The Companyand the Union appeared and participated.All partieswere afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and.are hereby affirmed.All parties were affordedan opportunity to file briefs With the Board.Uponthe entirerecord inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFlynn and Enrich Companyof BaltimoreCity -is a Maryland cor-poration, with its principal place ofbusiness in Baltimore,Maryland.65 N.L. R. B., No. 29.155 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company operates two plants in Baltimore City; one plant isclassified as a foundry, and the other is a machine shop. The presentproceeding is concerned solely with the Company's foundry.TheCompany purchased during 1944, raw materials, consisting principallyof pig iron and sand, valued in excess of $100,000, 75 percent of whichwas shipped to its foundry in the City of Baltimore from points out-side the State of Maryland.During the same period, at its foundrythe Company produced finished goods valued in excess of $200,000,of which approximately 50 percent was shipped to points outside theState of Maryland.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United Mine Workersof America, is a labor organization admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production and maintenance employees engaged at the Com-pany's foundry at Baltimore, Maryland, including watchmen,' butexcluding clerical employees, foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.1 The Field Examiner reported that the Union submitted 56 application-for-membershipcards, of which 19 were dated between May and August 1945, and 35 were undated.Therewere 93 employees in the alleged appropriate unit.At the hearing, the Unionsubmitted15 additional cards to the Trial Examiner.2These employees are neither militarized nor deputized. FLYNN AND EMRICH COMPANY OF BALTIMORE CITY 157V. THE DETERMINATION OF REPRESENTATIVESThe Company urges that, because men in military service are beingreleased in great numbers, the election hereinafter directed should bepostponed for at least 90 days to give its employees in the armed forcesan opportunity to vote, or, in the alternative, the Board should makesome suitable arrangement so that such employees can participate inthe election.There are presented in this case no problems of over-lapping bargaining units, contraction of wartime operations, or con-fficting reemployment rights of servicemen.We are of the opinionthat the facts in this case do not differ substantially from those in theMatter of South West Pennsylvania Pipe Lines 3Accordingly, weshall grant the Company's request, subject to the provisions herein-after mentioned.We will direct that the question concerning representation be re-solved by an election by secret ballot among employees in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the election herein, subject to the limitations andadditions set forth in the Direction:' In this case, the Regional Direc-tor is authorized to mail ballots to employees within the appropriateunit on military leave,providedone or more of the parties hereto,within seven (7) days from the issuance of the Direction of Election,files with the Regional Director a list containing the names, mostrecent addresses, and work classifications of such employees.TheRegional Director shall open and count the ballots cast by mail byemployees on military leave,providedthat such ballots must be re-turned to and received at the Regional Office within thirty (30) daysfrom the date they are mailed- to the employees by the RegionalDirector.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,864 N. L. R B. 13844 Although the Company contends that employees who have been in the employ of theCompany less than 30 days at the time the election is held should not be permitted to vote,no showing was made that such employees do not enjoy a permanent status.Accordingly,we perceive no reason to deprive them of their voting privilege.BA free interchange between the interested parties of information on the addresses andwork categories of the employees to be voted by mail will be necessary in order to avoidchallenges and post-election objectionsAccordingly, the Board will make available to allinterested parties any information of this nature furnished it by any other party. In theevent that the parties should send the absentee voters any information or literature bearingdirectly or indirectly on the pending election, copies of all such documents should be simul-taneously filed with the Regional Office for inspection by or transmittal to the other parties.However, acceptance or transmittal of such literature by the Board's office is not to beconstrued as conferring immunity on the filing party in the event that objections are laterinterposed concerning its content.The usual principles will apply.6 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Flynn and EiurichCompany of Baltimore City, Baltimore, Maryland, an election bysecret ballot shall be conducted as early as possible, but not later thansixty (60) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they wereill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not theydesire to berepresented by United Construction Workers, affiliated withUnitedMineWorkers of America, for purposes of collectivebargaining.